            Case 1:19-cv-03359-UNA Document 5 Filed 06/16/20 Page 1 of 2                FILED
                                                                                            6/16/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PAUL MAAS RISENHOOVER,                        )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 1:19-cv-03359 (UNA)
                                              )
                                              )
CAPTAIN JOHN FISCHER, et al.,                 )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s

application for leave to proceed IFP and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain “(1) a

short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.
          Case 1:19-cv-03359-UNA Document 5 Filed 06/16/20 Page 2 of 2




2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

The instant complaint falls within this category.

       Plaintiff, a resident of Taiwan, sues “Captain John Fischer, Commander, Naval Station

Guantanamo Bay, island of Cuba . . . and Acting Military Governor (Naval Governor) Guantanamo

Perpetual Lease possession,” and “Stefan Kropidlowski, Refuge Manager, Palmyra Atoll National

Wildlife Refuges, and Acting Military Governor[.]” The allegations are vague, rambling, and

incongruent. Plaintiff seemingly asks the court to declare him [sic] “an attorney and counselor at

law in Palmyra Territory, USA, and for the Guantanamo Bay lease possession, including as

admiralty and maritime lawyer, attorney, and counsel.” The remainder of the complaint is mostly

incomprehensible, consisting of sprawling ruminations on the Palmyra Atoll National Wildlife

Refuge, Guantanamo Bay, various Executive Orders, and emails exchanged between unidentified

individuals.

       The intended causes of action, if any, are completely undefined. The complaint, as pled,

fails to provide any notice of a claim or any basis of federal court jurisdiction. Plaintiff has also

filed a “motion for judicial notice and to supplement supervening authorities and precedents[,]”

which is equally nonsensical. For this reason, the case will be dismissed. A separate order

accompanies this memorandum opinion.




                                                    ____/s/________________
                                                     EMMET G. SULLIVAN
                                                    United States District Judge

DATE: June 16, 2020
